McGinity, J.
(dissenting). A board of education has broad power to adopt rules for its government as shall seem proper in the discharge of its duties (see Education Law § 1709 [1]). At issue herein is the right of a local school board, consistent with its powers, to adopt reasonable rules for its government and operations. Specifically, does a school board resolution prohibiting videotaping of its public meetings subject to certain conditions violate this state’s policy to ensure openness in government pursuant to the Public Officers Law? The Supreme Court determined that such resolution did not. The majority, however, holds that such a resolution is violative of the Open Meetings Law (see Public Officers Law § 100). I disagree and would, therefore, affirm the judgment insofar as appealed from.
At the outset, it is important to note the backdrop of the instant proceeding. In recent years, the respondent ShorehamWading River Central School District (hereinafter the District) has been rocked with serious financial issues stemming from the fiscal consequences caused by the closure of the Shoreham nuclear power plant. As a result of such closure, the District has been required to deal with significant loss of revenues and struggled to construct a fiscally responsible budget. Naturally, there has been a marked difference of opinion among the residents manifested at tumultuous meetings of the local school board as to how the District is best able to address the shortfall.
As noted by the majority, the instant litigation arises from the petitioners’ attempt to videotape school board meetings in July 2000. Initially rebuffed, the petitioners did, indeed, subsequent thereto, videotape school board proceedings. However, in October 2000, the Board of Education (hereinafter the Board) passed the subject resolution, inter alia, restricting the right of attendees to record the meetings and reserving the *93right to videotape meetings to itself. The stated rationale for the Board’s resolution was to promote frank and open discussion of issues, inasmuch as many district residents had expressed reservations to the Board at being videotaped and possible misuse thereof. Unable to record the meetings on videotape, the petitioners commenced the instant proceeding for a judgment annulling the subject resolution. The petitioners assert that the resolution violates the Open Meetings Law by prohibiting the public from physically videotaping public school board meetings. Assuming arguendo that the subject resolution constitutes a prohibition on the videotaping of school board meetings, in my view, such a prohibition does not run afoul of the Open Meetings Law. Section 100 of the Open Meetings Law (Public Officers Law art 7) states in pertinent part that:
“[i]t is essential to the maintenance of a democratic society that the public business be performed in an open and public manner and that the citizens of this state be fully aware of and able to observe the performance of public officials and attend and listen to the deliberations and decisions that go into the making of public policy.”
In furtherance of this legislative declaration, section 103 (a) provides that “[e]very meeting of a public body [except executive sessions] shall be open to the general public.” The cornerstone of the Open Meetings Law is that the decisions made by public bodies should be made publicly (see e.g. Matter of Gernatt Asphalt Prods. v Town of Sardinia, 87 NY2d 668 [1996]). There is, however, no statutory requirement imposed on a public body to allow citizens attending its meetings to videotape board meetings. It is a cardinal principle of statutory construction that a statute “ ‘must be read and given effect as it is written by the Legislature, not as the court may think it should or would have been written if the Legislature had envisaged all the problems and complications which might arise’ ” (Parochial Bus Sys. v Board of Educ. of City of N.Y., 60 NY2d 539, 548-549 [1983], quoting Lawrence Constr. Corp. v State of New York, 293 NY 634, 639 [1944]). Further, where a “law expressly describes a particular act, thing or person to which it shall apply, an irrefutable inference must be drawn that what is omitted or not included was intended to be omitted or excluded” (see McKinney’s Cons Laws of NY, Book 1, Statutes § 240; see also Patrolmen’s Benevolent Assn. of City of N.Y. v City of New York, 41 NY2d 205, 208-209 [1976]). Thus, in my *94view, the subject resolution is in harmony with the requirements of the Public Officers Law.
This conclusion is particularly bolstered by the Legislature’s express refusal to amend Public Officers Law § 103 so as to allow any meeting of a public body to be recorded, broadcast, or photographed pursuant to the rules and regulations adopted by the public body (cf. 1999 NY Assembly Bill A 808). Mindful of the opinion of the Executive Director of the New York Department of State Committee on Open Government who opined that the subject resolution was violative of the Open Meetings Law, nevertheless, such advisory opinions are entitled to carry such weight as results from the strength of the reasoning they contain (see Matter of John P. v Whalen, 54 NY2d 89, 96 [1981]). Here, a plain reading of the Open Meetings Law demonstrates that there is no requirement imposed on a public body to permit videotaping of its meetings. Indeed, the legislative intent appears to be to the contrary. In my view, the Board has fully complied with the mandates of the Open Meetings Law and, pursuant to its powers to regulate its own affairs and operations (see Education Law § 1709), has permissibly regulated the videotaping of its public meetings. In this regard, Mitchell v Board of Educ. of Garden City Union Free School Dist. (113 AD2d 924 [1985]) is distinguishable. In Mitchell, at issue was the use of portable, hand-held tape recorders to record public meetings. This Court determined that the use of such unobtrusive tape recording devices at public meetings should not be prohibited. However, there is a marked difference between videotaping proceedings and audio-taping, and the Board had sufficient justification in recognizing such distinction. Further, the laudatory goals of the Open Meetings Law are not in any way undermined by the Board’s resolution, i.e., the right of citizens to be fully informed of the deliberations and decisions of a public body.
Accordingly, the judgment appealed from should be affirmed insofar as appealed from.
Santucci, J.P., and Altman, J., concur with S. Miller, J.; McGinity, J., dissents and votes to affirm the judgment insofar as appealed from, in a separate opinion.
Ordered that the judgment is reversed insofar as appealed from, on the law, with costs, the petition is granted, the resolution is annulled, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings concerning attorneys’ fees pursuant to Public Officers Law § 107 (2).